Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This national stage application is a 371 of international application PCT/JP2017/010174. Acknowledgement is made of Applicant’s claim for foreign priority to both JP2016-051874, with a foreign filing date of 3/16/2016, and JP2016-245415, with a filing date of 12/19/2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-051874 application as required by 37 CFR 1.55. Since this document has not been placed in the file, Applicant is requested to verify that the listed document JP2016-051874 is correct. Per MPEP 215.01 – To be entitled to priority, the Office must receive a copy of the foreign application from the participating foreign intellectual property office within the pendency of the application and before the patent is granted, or receive a paper certified copy of the foreign application during that time period. 
The application has established priority to only JP2016-245415, with the earliest foreign priority filing date of 12/19/2016. 
EXAMINER’S AMENDMENT
This application is in condition for allowance due to the amendments below to claims 11 and 12, as well as the cancellation of claims 14 and 17-19, which were directed to an invention non-elected without traverse.  Accordingly, claims 14 and 17-19 have been cancelled.

Authorization for this examiner’s amendment was given in an interview with Nanae Terazaki on 3/8/2022.
The application has been amended as follows: 
CLAIMS:
11 (Currently Amended). The optical fiber ferrule polishing jig according to claim 1, wherein
the installation portions are installation holes penetrating the upper surface and a lower surface of the base, and
each of the fixing pieces comprises:


a bottom portion located below each of the installation holes of the base; and
a rotating shaft extending laterally from both side portions and
disposed in a shaft hole formed in each of the installation holes of the base.

12 (Currently Amended). The optical fiber ferrule polishing jig according to claim 11, wherein
each of the biasing units is a flat spring for biasing each of the fixing pieces upward and 
the flat spring comprises:
a base portion located between the upper surface of the base and a lower surface of the raised portion; and 
a spring portion connected to the base portion, the spring portion
extending between the adjacent installation holes, the spring portion being located on the upper surface of the base,
the front portion of each of the fixing pieces comprises:
an engagement portion recessed backward of each of the fixing pieces; and
a curved surface connected to the engagement portion and curved toward the bottom portion or an inclined surface connected to the engagement portion and gradually inclined downwardly to the bottom portion, 

the both side portions of each of the fixing pieces have abutment portions abutting with the spring portion of the flat spring, the spring portion being extending the adjacent installation holes, the spring portion being located on the upper surface of the base.

Claims 14, 17-19: CANCELLED 
1.	Claims 1-6, 8-13, and 20-22 are allowed.
EXAMINER’S COMMENT
Claims 11 and 12 were amended as described above in order to overcome a 112(b) rejection due to redundant limitations which are currently recited in claim 1. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, the closest prior art of record, Hung (US20050013550), discloses the limitations of claim 1, including a base (21), insertion holes (25) formed in the base so that the optical fiber ferrules can be detachably inserted into the insertion holes (Please see Figure 6 as well as [0014], [0017] regarding the grooves 23, posts 24, and recesses 25; see also [0019]), pivoting rods having a lower portion (A, Reference Drawing 1 of previous Office Action), installation portions (30), fixing pieces (44,45), biasing units (50), and wherein each of the pivoting rods has a pressing protrusion (42). 
However, Hung when taken alone or in combination does not teach, suggest, or make obvious the structures required of the pivoting rods and fixing pieces, disposed and functioning as required by claim 1, in combination with the additional elements of the claim. Modification of Hung to teach the claimed invention would require extensive reconstruction which would hinder the operability of the apparatus. 
Claims 2-6, 8-13, and 20-22 are allowable due to dependency from an allowable independent claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723